Exhibit 10.22

Employment Agreement

This Employment Agreement (this “Agreement”) is entered into in Petach Tikwa on
this        day of February 2017, to be effective as of the 6 day of February,
2017 (the “Effective Date”), and is made by and between TEVA PHARMACEUTICAL
INDUSTRIES LTD., an Israeli corporation located at 5 Basel Street, Petach Tikwa,
Israel, Company No. 52-001395-4 (the “Company”), and Prof. Yitzhak Peterburg, ID
No. 5051067/6, of 92 Nehar Hayarden St., Tal Shahar (“Employee”).

WHEREAS, the Employee is currently a member of the Board of Directors of the
Company (the “Board”); and

WHEREAS, the Company wishes to employ Employee as its Interim President and
Chief Executive Officer (“Iterim President and CEO”), and Employee wishes to be
so employed; and

WHEREAS, the parties have agreed on the terms pursuant to which Employee shall
serve as Interim President and CEO, and on the Consideration (as defined below)
which shall be in effect from the Effective Date and ending on the next general
meeting of shareholders of the Company (the “Initial Term”) and wish to set
forth such terms in this Agreement.

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

 

1. Term; Positions and Duties; Location

Employee’s employment with the Company as the Company’s Interim President and
CEO shall commence on the Effective Date and shall continue thereafter until the
Date of Termination, as defined below (the “Term”).

 

  1.2 Employee shall report directly to the Board. All senior officers of the
Company shall report directly to Employee (unless otherwise determined by
Employee, or as required by Law (as defined below) or the principles of good
corporate governance). In addition, Employee shall (a) have all of the duties,
authorities and responsibilities customarily exercised by an individual serving
as the president and chief executive officer of a company the size and nature of
the Company, (b) be assigned no duties that are inconsistent with, or materially
impair his ability to discharge, the foregoing, and (c) have such other duties,
authorities and responsibilities, consistent with the foregoing, as may
reasonably be assigned to him from time to time by the Board.

 

  1.3 During the Term, Employee shall devote substantially all of his business
time, energy, business judgment, knowledge and skill to the performance of his
duties with the Company; provided, that the foregoing shall not prevent Employee
from (a) serving on the board of directors of Regenera Pharma Ltd.; (b)
reasonably participating in charitable, civic, educational, professional,
community or industry affairs, and (c) managing his own personal investments, in
each case, so long as such activities in the aggregate do not interfere or
conflict with Employee’s duties hereunder or create a potential business or
fiduciary conflict.



--------------------------------------------------------------------------------

  I.4 Employee shall promptly inform the Company of any issue or matter relating
to, or transaction with, any member of the Company Group (defined as the Company
and any entity of any type in which the Company holds, directly or indirectly,
at least 25% of the “means of control” (as such term is defined in the
Securities Law, 1968)) in which Employee has a personal interest and/or which
may cause Employee to be in a position of a conflict of interest with the
Company (except with respect to Employee’s private dealings in the equity of
Employee’s former employers held by Employee, or Employee’s investments in any
public-traded corporation as long as such investment does not represent more
than I% of the outstanding voting securities of such corporation).

 

  1.5 During the Term, Employee may be required to serve as a director, officer
or committee member of another company which is part of the Company Group, and
the fulfillment of such position shall not constitute an employer-employee
relationship between Employee and any such company, and notwithstanding any such
position, Employee shall only be considered to be an employee of the Company and
shall not receive any additional compensation for serving in such additional
position other than those amounts expressly set forth herein, provided that the
Company’s D&O insurance shall cover Employee and the Indemnification Agreement
shall fully cover Employee in all such positions.

 

  1.6 Employee’s principal place of employment during the Term shall be at the
Company’s principal offices. However, Employee acknowledges and agrees that he
will be required to travel abroad extensively on Company business.

 

  1.7 Employee acknowledges and agrees that no collective and/or special
bargaining agreement that might apply to the Company’s employees shall apply to
Employee in his capacity as an employee of the Company.

 

  1.8 This Agreement shall be subject to the Company’s compensation policies
applicable to senior officers as shall be in effect from time to time, including
without limitation, the Company’s Compensation Policy for Executive Officers and
Directors adopted by the shareholders at the 2016 annual general meeting of
shareholders, held on April 18, 2016, as shall be amended from time to time
(collectively, the “Compensation Policy”) and nothing herein shall derogate in
any way from the Company’s rights thereunder.

 

  1.9 Any remuneration to be paid to Employee for his services as Interim
President and CEO f011owing termination of the Initial Term shall be subject to
the receipt of the Company’s corporate approvals required by Law, including the
approvals of the Human Resources and Compensation Committee of the Board (the
“Compensation Committee”), the Board and shareholders.

The Employee hereby waives any and all future payments and benefits he is or may
be entitled to in his capacity as a member of the Board during the Term and
submits his resignation from all committees of the Board, all effective as of
the Effective Date.



--------------------------------------------------------------------------------

2. Base Salary

 

  2.1 During the Term, Employee’s gross Monthly base salary shall be the amount
of NIS 488,520 (the “Monthly Salary”). The Monthly Salary shall be adjusted for
quarterly increases in the Israeli Consumer Price Index (“CPI”) subsequent to
April 18, 2016.

 

  2.2 Employee hereby acknowledges and agrees that in light of his position and
areas of responsibility, which require a special degree of trust and since he is
part of the Company’s senior management the provisions of the Hours of Work and
Rest Law, 1951, shall not apply to his employment.

 

  2.3 It is hereby agreed that only the Monthly Salary payable to Employee
pursuant to Section 2.1 shall constitute the basis for the calculation of all
social benefits granted to Employee pursuant to this Agreement, including,
without limitation, contributions and deductions to the pension fund, managers’
insurance, provident fund and the Study Fund (as defined below), and for any
other purpose for which deductions are calculated based on a percentage of
Employee’s salary.

 

  2.4 The parties hereby confirm that the compensation terms set forth in this
Agreement constitute fair consideration to the Employee, given, inter cilia, his
managerial responsibilities.

 

3. Bonus

During 2017, Employee shall be entitled to receive a pro-rata amount of an
annual cash bonus (the ‘incentive Bonus”). Such pro-rata amount shall be
calculated in accordance with the actual number of days during which Employee
served as Interim President & CEO out of the total number of days in the fiscal
year 2017, and shall he evaluated following the completion of the fiscal year
2017 based on the results for the full calendar year and to be paid on the date
paid to other senior executives of the Company. The annual cash bonus for 2017
(assuming a full year of service) will equal to a percentage of Employee’s
annual base salary (up to a maximum of 200%) based on achievement of qualitative
and quantitative performance goals and objectives and subject to certain payout
terms, all to be set by the Compensation Committee and the Board subject to the
Compensation Policy and the resolution of the shareholders of the Company at the
2016 annual meeting of shareholders under Item 6(b) of the agenda in connection
with the former President & CEO annual cash bonus, a copy of which is attached
hereto as Annex A, which bonus structure shall be no more favorable than that
provided to the former President & CEO of the Company with respect to fiscal
year 2016. 80% of the performance goals shall be Company KPIs and 20% will be
based on an evaluation of Employee’s overall performance based on the discretion
of the Compensation Committee and the Board and/or on quantitative and
qualitative performance measures.

 

4. Equity Grant

During 2017, Employee will be entitled to an equity grant award in an aggregate
value of $4.5 million comprised of 1/3 in options to purchase Company shares,
1/3 in restricted share units (RSUs) and 1/3 in performance share awards (PSUs)
(calculated in accordance with Company practice) under the Company’s 2015 Long
Term Equity



--------------------------------------------------------------------------------

Based Incentive Plan (“2015 Plan”), similar to other executive officers of the
Company, and subject to terms determined by the Committee and the Board and no
more favorable than the terms approved by the shareholders at the 2016 annual
meeting of shareholders under Item 6(c) of the agenda in connection with the
former President & CEO annual equity awards, a copy of which is attached hereto
as Annex B.

The options and RSUs will vest in three equal installments on the second, third
and fourth anniversaries of the grant date and the PSUs will have a cliff
vesting on the third anniversary of the grant date subject to meeting the PSU
performance goals and in accordance with the formula approved by the
Compensation Committee and the Board.

 

5. Employee Benefits

Employee (and, to the extent eligible, his dependents and Beneficiaries (as
defined below)) shall be entitled to participate in any and all health, medical,
dental, group insurance (including, without limitation, life insurance),
welfare, pension, fringe benefits, perquisites and other employee benefit plans,
programs and arrangements that are generally available from time to time to
senior executives of the Company and their dependents and Beneficiaries (the
“Employee Benefits”), such participation in each case to be on terms and
conditions that are commensurate with Employee’s position and responsibilities
at the Company and that arc no less favorable to Employee than those that apply
to other senior executives of the Company generally.

 

6. Reimbursement for Certain Costs and Expenses

 

  6.1 The Company shall pay or reimburse Employee for all out-of-pocket business
expenses incurred by Employee in performing his duties under this Agreement,
promptly upon presentation of appropriate supporting documentation and in
accordance with the expense reimbursement policy of the Company.

 

  6.2 The Company shall provide, and pay or reimburse Employee for all expenses
incurred in connection with acquiring, maintaining and using, a land-line
telephone in his residence, a laptop, a cellular telephone or other similar
handheld device, and a car suitable for the chief executive officer of a company
of the size and nature of the Company, promptly upon presentation of appropriate
supporting documentation and in accordance with the expense reimbursement policy
of the Company. The Company shall bear the taxes associated with the use of car
and cellular telephone or similar hand-held device.

 

7. Vacation; Sick Leave; Recreation Pay

 

  7.1 Employee shall be entitled to 26 paid vacation working days per calendar
year, which shall accrue in accordance with Company policy. Employee shall be
required to utilize five consecutive days every calendar year, and may
accumulate the remaining vacation days in accordance with the Company’s policy.
The dates of Employee’s annual vacation shall be coordinated in advance with the
Chairman of the Board. The Employee shall be entitled to redeem the aforesaid
accumulated vacation days upon termination of Employee’s employment.



--------------------------------------------------------------------------------

  7.2 Employee shall be entitled to 30 paid sick working days per calendar year,
which may accumulate up to a maximum of one years’ paid sick leave. The sick pay
shall include the Monthly Salary and all other amounts and benefits to which
Employee is entitled under this Agreement, as if Employee worked at the Company
during the period of his illness (in respect of period for which he is entitled
to receive payment as aforesaid), less any amount that Employee is entitled to
receive with respect to the aforementioned period of his illness, including from
any pension fund and/or provident fund and/or managers insurance, and all
provided that Employee provides the Company with medical confirmation of his
illness. The parties hereto hereby acknowledge and agree that the payments to
Employee set forth in this Section 7.2 and Employee’s insurance in the pension
fund and/or managers insurance are meant to also cover the Company’s obligations
under the Sick Pay Law, 1976.

 

  7.3 Employee shall be entitled to 15 paid recreation days per calendar year
provided Employee is entitled to recreation pay under law. The amount of
recreation pay per recreation day, the payment conditions and any other
conditions governing recreation pay shall be in accordance with the Law and the
Company’s policy in effect at the applicable time with respect to its employees
generally.

 

8. Pension Fund, Managers Insurance, Provident Fund

 

  8.1 It is hereby declared and agreed that the rights of the Employee to
pension allowance (kitzba), severance payment and remuneration will be insured
according to Employee’s choice, as set forth herein below.

 

  8.2 The Employee’s Monthly Salary will be insured in a pension fund, managers’
insurance, provident fund and/or any combination of the foregoing, according to
the Employee’s choice and as detailed below.

The Employee will specify, in a notice to the Company, which portion of the
Monthly Salary shall he insured in each of the programs specified below (the
“Insurance Arrangement”). To the extent the Employee does not notify the Company
of his choice, the Employee’s Monthly Salary shall be insured in accordance with
the Company’s policy. For the avoidance of doubt, it is hereby clarified that
the accumulated contributions according to the Insurance Arrangement shall not
be made, in any event, from an amount exceeding the Monthly Salary.

The rate of allocations to the pension fund and/or managers’ insurance and/or
provident fund, subject to the Insurance Arrangement, shall be as follows:

Remunerations — Out of the Monthly Salary, the following percentages shall be
contributed to the remuneration component:

The Company shall contribute 6.5% to the remuneration component, provided the
Employee contributes 6% for this purpose.



--------------------------------------------------------------------------------

It is hereby clarified that the Company’s contributions to the remuneration
component to managers’ insurance and/or provident fund, shall include a
contribution of 5% for the remuneration component as well as payment for
acquiring loss of ability to work insurance to insure 75% of the Monthly Salary.
Notwithstanding, in the event that in order to acquire the aforementioned loss
of ability to work insurance, the Company shall be required to increase the
percentage of its contributions, in such case the Company’s contributions shall
be increased up to 7.5% of the Monthly Salary. For the avoidance of any doubt,
the Company’s contributions percentages to the remuneration component for
managers’ insurance and/or provident fund shall not be lower than 5% of the
Monthly Salary, and the total amount of the Company’s contributions, including
loss of ability to work insurance shall not he higher than 7.5% of the Monthly
Salary.

Severance Pay — The Company shall contribute each month an amount equal to 8.33%
of the Monthly Salary to the component of severance.

In the event of an increase in the Employee’s Monthly Salary, the Employee shall
be entitled to choose (in accordance with the provident funds’ and/or pension
funds’ Articles of Association and the Law) the Insurance Arrangement which will
apply to the increase in the Monthly Salary. The Employee shall notify the
Company with respect to such choice in accordance with the Company’s policies
regarding this matter. The provisions of Section 8.2 above shall apply to the
Insurance Arrangement, which the Employee chose for the increase in the Monthly
Salary.

 

  8.3 Employee may request to limit the part of his Monthly Salary from which
the Company’s and the Employee’s contributions for remuneration are made to the
pension fund and/or managers insurance and/or the provident funds in accordance
with section 8.2, to the maximum amount set forth in Section 3(e3) of the Income
Tax Ordinance [New Version], 1961 (the “Tax Ordinance”) as shall be in effect
from time to time. In such event, the Company shall pay the Employee on a
monthly basis, the difference between the contribution rates for remuneration
set forth in section 8.2 above and the contribution rates of the maximum amount
according to section 3(e3) of the Tax Ordinance, as a special supplement to the
salary (hereinafter “Supplement in lieu of Providence”).

It is hereby acknowledged and agreed that the Supplement in lieu of Providence
shall not be deemed part of the Employee’s Monthly Salary for any purpose,
including without derogating from the foregoing, for the purpose of payment of
severance pay and any other entitlement calculated as a percentage of Employee’s
Monthly Salary, and this Section 8.4 shall not impose on the Company any
additional current or future cost or expense, directly or indirectly.

The Employee shall submit such request only after (i) Employee has considered
the above, received pension advice, and is aware of the consequences of his
request with respect to the diminution of the scope of the pension insurance
coverage to which he shall be entitled to, and (ii) since the Company’s and the
Employee’s contributions as aforementioned shall be done pursuant to his
request, and for his benefit, he shall not have a cause of action with respect
to the scope of the pension insurance coverage to which he shall be entitled to.



--------------------------------------------------------------------------------

Without derogating from the foregoing, the Employee shall explicitly waive any
and all claim and/or demand and/or lawsuit of any kind with respect to the scope
of the pension insurance coverage. The Employee shall undertake to indemnify the
Company for any damage and/or cost and/or expense incurred by the Company as a
result of any demand and/or lawsuit filed by him and/or on his behalf in
connection with the foregoing.

For the avoidance of doubt it is hereby clarified that the Company’s
contributions for severance pay to the pension fund and/or managers insurance
and/or the provident funds shall be made from the Employee’s full Monthly
Salary.

 

  8.4 By signing this Agreement, the Employee allows the Company to deduct from
his Monthly Salary the aforementioned deductions from the Monthly Salary, and to
transfer such amounts to any of the pension fund and/or managers’ insurance
and/or the provident funds included in the Insurance Arrangement, which he
chose, all as set forth in Section 8.2 and 8.3 above.

 

9. Study Fund

For every month that Employee is employed by the Company, the Company shall make
contributions on Employee’s behalf to an advanced study fund (Keren Hiskalmuo
(the “Study Fund”), in an amount equal to 7.5% of the Monthly Salary, and shall
deduct Employee’s contribution of 2.5% of the Monthly Salary from the Monthly
Salary, and transfer this sum to the Study Fund. By signing this Agreement, the
Employee allows the Company to deduct from his Monthly Salary the aforementioned
deductions from the Monthly Salary, and to transfer such amounts to the Study
Fund.

 

10. Termination of Employment

 

  10.I General. Employee’s employment with the Company shall terminate upon the
earliest to occur of (a) Employee’s death, (b) a termination by reason of a
Disability, (e) a termination by the Company with or without Cause, and (d) a
terminatio ☐ by Employee with or without Good Reason (including, for the
avoidance of doubt, due to aged retirement). The date on which employee-employer
relations cease to exist between the parties (including as a result of
acceleration of such cessation due to a waiver on the part of the Company of
Employee’s services during the Notice Period and payment to Employee of the
entire amounts the Employee is entitled to in respect of the Notice Period)
shall be referred to in this Agreement as the “Date of Termination”. Upon any
termination of Employee’s employment for any reason, (i) except as may otherwise
be requested by the Company in writing and agreed upon in writing by Employee,
Employee shall be deemed to have resigned, effective immediately, from any and
all directorships, committee memberships, and any other positions Employee holds
with any member of the Company Group, and (ii) the Company shall provide
Employee with letters addressed to the pension fund, managers insurance,
provident fund and Study Fund that will enable Employee to receive the
Broad-Based Retirement Plan Benefits (or, in the event that Employee’s
employment was terminated by the Company for Cause, only (A) the retirement
savings component thereof, and (B) Employee’s contributions to the Study Fund)
promptly following the Date of Termination.



--------------------------------------------------------------------------------

  10.2 Termination Due to Death or Disability. Employee’s employment shall
terminate automatically upon his death. The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination. Upon
Employee’s death or in the event that Employee’s employment is terminated due to
his Disability, Employee or his estate or his Beneficiaries, as the case may be,
shall be entitled to:

 

  10.2.1 The Accrued Obligations; and

 

  10.2.2 The Severance Payment, which shall be paid in a lump sum on the next
regular payroll date immediately following the seventy fifth (75°) day after the
Date of Termination (subject to Section 10.7), other than those components of
the Severance Payment required by Law to be paid earlier, which components shall
be paid in accordance with the requirements of the Law (which payment shall not
be subject to Section 10.7).

Notwithstanding the foregoing provisions of this Section 10.2, the payments and
benefits described in this Section 10.2 (other than the components of the
Accrued Obligations and the Severance Payment required to be paid pursuant to
the Law) shall immediately terminate, and the Company shall have no further
obligations to Employee with respect thereto, in the event that Employee
breaches any provision of Sections 12, 13, 14 or 15 hereof. Following Employee’s
death or a termination of Employee’s employment by reason of a Disability,
except as set forth in this Section 10.2, Employee shall have no further rights
to any compensation or any benefits under this Agreement.

 

  10.3 Termination by the Company with Cause.

 

  10.3.1 The Company may terminate Employee’s employment at any time with Cause,
effective upon Employee’s receipt of written notice of such termination. In the
event that the Company terminates Employee’s employment with Cause, he shall be
entitled only to those components of the Accrued Obligations required to be paid
by Law, and subject to the Law. Following such termination of Employee’s
employment by the Company with Cause, except as set forth in this Section 10.3,
Employee shall have no further rights to any compensation or any benefits under
this Agreement.

 

  10.3.2

No termination of Employee’s employment for Cause shall he effective unless the
Company shall first have complied with the provisions of this Section 10.3.2 and
the Law. Employee shall be given written notice by the Company (the “Cause
Notice”) of its intention to terminate Employee’s employment for Cause. The
Cause Notice shall state in detail the particular circumstances that constitute
the grounds on which the proposed termination for Cause is based and all
relevant documentation and summon to a hearing before the Board. The hearing
shall be held 30 days



--------------------------------------------------------------------------------

  following Employee’s receipt of the original Cause Notice. If, within 20
business days following such hearing, the Board gives written notice to Employee
confirming that Cause for terminating Employee’s employment on the basis set
forth in the original Cause Notice exists, then Employee’s employment shall
thereupon be terminated for Cause. A failure by Employee to attend the hearing
as aforesaid shall be deemed to be a waiver by Employee of his right to such
hearing.

 

  10.4 Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause including in the event of
appointment of a permanent President and CEO, effective nine (9) months
following the date of Employee’s receipt of written notice of such termination
(in this Section, the “Notice Period”). In the event that such notice is given
by the Company, any intervening termination for any reason (other than a
termination of Employee’s employment by the Company for Cause) including death
or Disability shall not alter the Company’s obligations under this Section 10.4.
The Company may, in its sole and absolute discretion and by written notice,
waive the services of Employee during the Notice Period or in respect of any
part of such period, and thus accelerate termination of employee-employer
relationship (such accelerated date shall constitute the Date of Termination),
all on condition that the Company pay Employee the Monthly Salary and all
additional compensation and benefits to which Employee is entitled in respect of
the Notice Period without regard to any such Company waiver (which shall be paid
in one lump sum on the next regular payment date immediately following the Date
of Termination (subject to Section 10.7), other than the Monthly Salary required
to be paid pursuant to the Law, which shall be paid in accordance with the
requirements of the Law (which payment shall not be subject to Section 10.7)).

In the event that Employee’s employment is terminated by the Company without
Cause (other than due to death or Disability), Employee shall be entitled to:

10.4.1 The Accrued Obligations;

 

  10.4.2 The Severance Payment, which shall be paid in a lump sum on the next
regular payroll date immediately following the seventy fifth (75°i) day after
the Date of Termination (subject to Section 10.7), other than those components
of the Severance Payment required by Law to be paid earlier, which components
shall be paid in accordance with the requirements of the Law (which payment
shall not be subject to Section 10.7);

 

  10.4.3 The Equity Benefits (subject to Section 10.7); and

 

  10.4.4 If the Employee’s employment is terminated by the Company without Cause
(or by Employee with Good Reason), one year or less following a merger of the
Company with another entity pursuant to which merger the Company is not the
surviving entity, and as a result of such merger, Employee shall be entitled to
the Change of Control Amount, which shall he paid in a lump sum on the next
regular payroll date immediately following the seventy fifth (75th) day after
the Date of Termination (subject to Section 10.7).



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the payments and benefits described in this
Section 10.4 (other than the components of the Accrued Obligations and the
Severance Payment required to be paid pursuant to the Law) shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of Sections
12, 13, 14 or 15 hereof. Following such termination of Employee’s employment by
the Company without Cause, except as set forth in this Section 10.4, Employee
shall have no further rights to any compensation or any benefits under this
Agreement. For the avoidance of doubt, Employee’s sole and exclusive remedy upon
a termination of employment by the Company without Cause shall be receipt or the
payments and benefits specified in Sections 10.4.1 through 10.4.3, or Sections
10.4.1 through 10.4.4, as applicable.

 

  10.5 Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason and Employee shall be entitled to the same payments
and benefits as provided in Section 10.4 for a termination by the Company
without Cause, subject to the same conditions on payment and benefits as
described in Section 10.4. Following such termination of Employee’s employment
by Employee with Good Reason, except as set forth in this Section 10.5, Employee
shall have no further rights to any compensation or any benefits under this
Agreement. For the avoidance of doubt, Employee’s sole and exclusive remedy upon
a termination of employment with Good Reason shall be receipt of the payments
and benefits specified in this Section 10.5.

 

  10.6 Termination by Employee without Good Reason or Due to Aged Retirement.
Employee may terminate his employment without Good Reason or due to aged
retirement, by providing the Company nine (9) months’ written notice of such
termination (in this Section, the “Notice Period”). In the event that such
notice is given by Employee, any intervening termination for any reason (other
than a termination of Employee’s employment by the Company for Cause) including
death or Disability shall not alter the Company’s obligations under this
Section 10.6. The Company may, in its sole and absolute discretion and by
written notice, waive the services of Employee during the Notice Period or in
respect of any part of such period, and thus accelerate such termination of
employee-employer relationship (such accelerated date shall constitute the Date
of Termination), all on condition that the Company pay Employee the Monthly
Salary and all additional compensation and benefits to which Employee is
entitled in respect of the Notice Period without regard to any such Company
waiver (which shall be paid in one lump sum on the next regular payment date
immediately following the Date of Termination (subject to Section 10.7), other
than the Monthly Salary required to be paid pursuant to the Law, which shall be
paid in accordance with the requirements of the Law (which payment shall not be
subject to Section 10.7)).



--------------------------------------------------------------------------------

In the event of a termination of employment by Employee under this Section 10.6,
Employee shall be entitled to:

 

  10.6.1 The Accrued Obligations;

 

  10.6.2 The Severance Payment, which shall be paid in a lump sum on the next
regular payroll date immediately following the seventy fifth (75th) day after
the Date of Termination (subject to Section 10.7), other than those components
of the Severance Payment required by Law to he paid earlier, which components
shall be paid in accordance with the requirements of the Law (which payment
shall not be subject to Section 10.7); and

 

  10.6.3 The Equity Benefits (subject to Section 10.7);

Notwithstanding the foregoing, the payments and benefits described in this
Section 10.6 (other than the components of the Accrued Obligations and the
Severance Payment required to be paid pursuant to the Law) shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of Sections
12, 13, 14 or 15. Following such termination of Employee’s employment by
Employee without Good Reason, except as set forth in this Section 10.6, Employee
shall have no further rights to any compensation or any benefits under this
Agreement.

 

  10.7 Release. Notwithstanding any provision in this Agreement to the contrary,
the payment of any amount or provision of any benefit pursuant to subsections
10.2 through 10.6 (other than the components of the Accrued Obligations and
those components of the Severance Payment required to he paid pursuant to the
Law) (collectively, the “Severance Benefits”) shall be conditioned upon
Employee’s execution, delivery to the Company, and non-revocation of the Release
of Claims within sixty (60) days following the Date of Termination. If Employee
fails to execute the Release of Claims in such a timely manner or revokes the
Release of Claims, Employee shall not be entitled to any of the Severance
Benefits. For the avoidance of doubt, in the event of a termination due to
Employee’s death or Disability, Employee’s obligations herein to execute and not
revoke the Release of Claims may be satisfied on his behalf by his estate or a
person having legal power of attorney over his affairs.

 

  10.8 Definitions. For purposes of this Agreement, the following terms have the
following meanings:

 

  10.8.1 “Accrued Obligations” means (a) any unpaid Monthly Salary earned
through the Date of Termination, any earned and unpaid Incentive Bonus (subject
to Section 10.7), and any unused vacation days and recreation days accrued
through the Date of Termination, which amounts (other than the Incentive Bonus)
shall be paid on the next regular payroll date immediately following the Date of
Termination, and (b) any other payment to which Employee is entitled under the
applicable terms of any applicable plan, program, agreement, corporate
governance document or arrangement of the Company or its affiliates, including
without limitation, Company reimbursement of any unreimbursed business expenses,
and rights to any Company indemnification and Company-provided officers’
liability insurance as set forth in Section 11.



--------------------------------------------------------------------------------

  10.8.2 “Applicable Percentage” means (a) following termination of Employee’s
employment by Employee without Good Reason or due to aged retirement, one
hundred and fifty percent (150%), or (b) following any other termination of
Employee’s employment (other than by the Company for Cause), two hundred percent
(200%).

 

  10.8.3 “Beneficiaries” means, subject to Law, those beneficiaries whom
Employee identifies in writing to the pension fund, managers’ insurance and
provident fund or, if such identification was not made, the executors of
Employee’s estate or Employee’s legal heirs.

 

  10.8.4 “Broad-Based Retirement Plan Benefits” means the amounts and benefits
that Employee is entitled to receive from the pension fund, managers’ insurance,
provident fund and Study Fund, following any termination of Employee’s
employment, other than by the Company for Cause (including all retirement
savings and severance amounts accumulated in such funds).

 

  10.8.5 “Cause” means (a) the willful and continued failure by Employee to
substantially perform his duties with the Company (other than any such failure
resulting from Employee’s incapacity due to physical or mental illness or any
such actual or anticipated failure after the issuance of a notice of termination
for Good Reason by Employee) for a period of at least 30 consecutive days after
a written demand for substantial performance is delivered to Employee by the
Board, which demand specifically identifies the manner in which the Board
believes that Employee has not substantially performed his duties,
(b) Employee’s breach of trust or other material breach of this Agreement by the
Employee, (c) Employee is convicted of, or has entered a plea of nolo contendere
to, a felony, or (d) a breach by Employee of the provisions of Sections 12, 13,
14 or 15 hereof. For purposes of clauses (a) and (b) of this definition, no act,
or failure to act, on Employee’s part shall be deemed “willful” unless done, or
omitted to be done, by Employee not in good faith and without reasonable belief
that his act, or failure to act, was in the best interest of the Company.

Notwithstanding the foregoing, in the event that the Board reasonably believes
that Employee may have engaged in conduct that constitutes Cause, the Board may,
subject to a due hearing process, suspend Employee from performing his duties
hereunder for a period of up to sixty (60) days, and in no event shall any such
suspension constitute an event pursuant to which Employee may terminate
employment with Good Reason; provided, that no such suspension shall alter the
Company’s obligations under this Agreement (including, without limitation, its
obligations to provide Employee compensation and benefits) during such period of
suspension, unless it is later discovered that Employee’s conduct indeed
constituted Cause.



--------------------------------------------------------------------------------

  10.8.6 “Change of Control Amount” means an amount equal to twelve (12) times
the Monthly Salary in effect immediately prior to the Date of Termination
(without taking into account any reduction in Monthly Salary that gives rise to,
or could have given rise to, a claim for Good Reason).

 

  10.8.7 “Consideration” means the Employees entitlements according to sections
2, 3, 4, 5, 6, 7, 8, 9 and 10 to this Agreement.

 

  10.8.8 “Disability” means that Employee, due to a physical or mental
disability, has been substantially unable to perform his duties under this
Agreement for a continuous period of 90 days or longer.

 

  10.8.9 “Equity Benefits” means (a) the right to continue to vest in any and
all outstanding options and restricted share units, during the period commencing
on the Date of Termination and ending on the Outside Date, subject to Employee’s
continued compliance with Sections 12, 13, 14 and 15 through the applicable
vesting dates, and (B) an extension of the period during which Employee may
exercise his vested and outstanding options until the Final Date, subject to
Employee’s continued compliance with Sections 12, 13, 14 and 15 through the
applicable exercise dates.

 

  10.8.10 “Final Date” means (a) if the termination of Employee’s employment is
effected by the Company without Cause or by Employee for Good Reason, the day
that is 90 days following the Outside Date; (b) if the termination of Employee’s
employment is effected by the Employee without Good Reason or by the Employee
due to his retirement, the day that is 60 days following the Outside Date.

 

  10.8.11 “Good Reason” means a termination by Employee if (a) any of the
following events occurs without Employee’s express prior written consent,
(b) Employee notifies the Company in writing that such event has occurred,
describing such event in reasonable detail and demanding cure, within 90 days
after Employee learns of the occurrence of such event, (c) such event is not
substantially cured within 30 days after Employee so notifies the Company, and
(d) the Date of Termination occurs within 90 days after the failure of the
Company to so cure: (i) any failure to continue Employee as the Interim
President and CEO after the Effective Date (other than by reason of a
termination of Employee’s employment by the Company with or without Cause, or
Disability, or retirement of Employee); (ii) a material diminution in Employee’s
duties, responsibilities or authorities; (iii) any diminution of Employee’s
Monthly Salary, or compensation according to the Agreement or other material
diminution of Employee’s compensation terms as a direct result of a change in
the Compensation Policy; (iv) any change in the reporting structure so that
Employee is required to report to anyone other than the Board; or (v) any
material breach by the Company or any of its affiliates of any obligation under
this Agreement, including, without limitation, by failing to provide Employee
with indemnification protections at least as favorable as the indemnification
protections as may be approved by the Company’s shareholders from time to time.



--------------------------------------------------------------------------------

  10.8.12 “Law” means any applicable Israeli law, rule or regulation, and the
regulations of any securities exchange on which the Company’s securities are
listed, or any applicable judgment, order, writ, decree, permit or license of
any governmental authority.

 

  10.8.13 “Outside Date” means (a) if the termination of Employee’s employment
is effected by the Company without Cause or by Employee for Good Reason, the day
that is 12 months following the Date of Termination; (b) if the termination of
Employee’s employment is effected by the Employee without Good Reason or by the
Employee due to his retirement, the day that is 9 months following the Date of
Termination.

 

  10.8.14 “Release of Claims” means the release of claims in favor of the
Company and its affiliates substantially in the form attached hereto as Annex C.

 

  10.8.15 “Severance Payment” means an amount equal to the positive difference,
if any, between (a) the product of (x) the Applicable Percentage, (y) the
Monthly Salary in effect immediately prior to the Date of Termination (without
taking into account any reduction in Monthly Salary that gives rise to, or could
have given rise to, a claim for Good Reason), and (z) the Term of employment in
years (treating a partial year as a fraction whose numerator is the number of
months in the partial year in which Employee worked, and whose denominator is
12), and (b) the severance components of the Broad-Based Retirement Plan
Benefits, provided that such amount shall be no more than 12 Monthly Salaries.

 

11. Indemnification

 

  11.1 In accordance with and subject to the provisions of the Law and the
applicable provisions of the Company’s Articles of Association and the
Compensation Policy then in effect, Employee shall be indemnified and released
by the Company in accordance with the provisions of the Indemnification and
Release Agreement attached hereto as Annex D, the terms of which shall be
incorporated by reference herein. The Company hereby represents that (i) the
grant of the above indemnification and release has been approved by its
shareholders with the adoption of the Compensation Policy for Executive Officers
and Directors at the 2013 annual general meeting of shareholders, held on
August 27, 2013, (ii) Notwithstanding Sec. 1.9 above, the grant of the above
indemnitication and release shall apply and cover the Employee in full in his
capacity as the Company’s Interim CEO and President as of the Effective Date,
and (iii) it is aware that the Employee is willing to assume his
responsibilities as of the Effective Date based on the representations set forth
in this Section 11.1.

 

  11.2 An officers’ liability insurance policy (or policies) shall be kept in
place, during the Term and thereafter until the seventh anniversary of the Date
of Termination, providing coverage to Employee that is no less favorable to
Employee in any respect than the coverage then being provided to any other
present or former senior executive of the Company.



--------------------------------------------------------------------------------

12. Confidentiality and Disclosure of Information

Employee hereby undertakes to execute the Confidentiality, Disclosure of
Information and Assignment of Inventions undertaking attached hereto as Annex E
concurrently with the execution of this Agreement.

For avoidance of any doubt, Employees’ undertakings under Annex E shall not
derogate from any similar undertaking provided by the Employee prior to the
Effective.

 

13. Non-Competition

Employee hereby agrees that, during the Term and for a period of 12 months
following the Date of Termination for any reason, not to engage, directly or
indirectly, anywhere in the world, in any activity, business or any other
engagement which competes with the business of any member of the Company Group,
including as a consultant, except with the Company’s prior written approval.
Notwithstanding anything to the contrary contained in this Section 13, the
foregoing shall not prevent Employee from acquiring for his own personal
investment not more than I% of the outstanding voting securities of any
publicly-traded corporation.

It is hereby agreed and clarified that, when determining the above
non-competition undertaking, the parties took into account the payment to which
Employee is entitled pursuant to Section 16, which is being made in
consideration, inter alga, for such undertaking.

 

14. Non-Solicitation.

Employee hereby agrees that, during the Term and for a period of 12 months
following the Date of Termination for any reason, not to entice, solicit or
encourage any employee, consultant, customer, vendor, supplier or prospective
employee, consultant, customer, vendor or supplier of Company Group and/or its
affiliates to cease doing business with the Company Group and/or its affiliates,
reduce its relationship with the Company Group and/or its affiliates or refrain
from establishing or expanding a relationship with the Company Group and/or its
affiliates or in any other way interfere with the Company Group’s and/or its
affiliates’ relationships with its employees, consultants, customers, vendors or
suppliers. Employee further agrees and undertakes that during the Term and for a
period of 12 months following the Date of Termination for any reason, Employee
will not, directly or indirectly, including personally or in any business in
which he is an officer, director or shareholder, for any purpose or in any
place, hire or engage with any key-employee employed by the Company Group and/or
its affiliates on the date of such termination or during the preceding twelve
months.

It is hereby agreed and clarified that, when determining the above
non-solicitation undertaking, the parties took into account the payment to which
Employee is entitled pursuant to Section 16, which is being made in
consideration, inter alio, for such undertaking.



--------------------------------------------------------------------------------

15. No Disparagement.

Neither the Company Group nor the Employee shall make disparaging or otherwise
detrimental comments to any person or entity concerning the other, or the
circumstances surrounding Employee’s engagement and/or separation of engagement
from the Company, unless such party can demonstrate that the comments were made
in private circumstances and that it or he intended the comments will not be
published. In addition, the Employee shall not make disparaging or otherwise
detrimental comments to any person or entity concerning the Company Group’s
officers, directors or employees; the products, services or programs provided or
to be provided by the Company Group; the business affairs, operation, management
or the financial condition of the Company Group, unless the Employee can
demonstrate that the comments were made in private circumstances and that he
intended the comments will not be published. The obligations set forth in this
Section 15 shall apply both during and 10 years after the Term.

It is hereby agreed and clarified that, when determining the above
non-disparagement undertaking, the parties took into account the payment to
which Employee is entitled pursuant to Section 16, which is being made in
consideration, inter alia, for such undertaking.

 

16. Non-Competition/Non-Solicitation/Non-Disparagement Payment

The entire compensation paid to the Employee pursuant to this Agreement
constitute as consideration for the Employee’s undertaking set forth in Sections
12, 13, 14 and 15 and any other non-compete obligations undertaken by the
Employee.Notwithstanding the foregoing, in the event that the Employee
materially breaches any provision of Sections 12, 13, 14 or 15 hereof, the
Severance Benefits shall immediately cease, and the Company shall be entitled to
reclaim any such benefits already paid in accordance herewith, and the Company
shall have no further obligations to the Employee with respect to the Severance
Benefits, without derogating from any other rights or remedies available to the
Company pursuant to the Agreement or Law in respect of such breach.

 

17. Return of Car, Equipment and Documents

Upon termination of Employee’s employment, Employee shall promptly return to the
Company the car, cell phone (or other hand-held device), laptop, credit card(s)
and any other company equipment, if any, provided to Employee, and any other
confidential or proprietary information of the Company that remains in
Employee’s possession; provided, however, that nothing in this Agreement or
elsewhere shall prevent Employee from retaining and utilizing documents relating
to his personal benefits, entitlements and obligations; documents relating to
his personal tax obligations; his desk calendar, personal contact list, and the
like; and such other records and documents as may reasonably be approved by the
Board (such approval not to be unreasonably withheld or delayed). Employee shall
confirm such return in writing to the Company promptly upon Company’s written
request, together with confirmation that the Employee no longer has any Company
property or confidential or proprietary information of the Company in his
possession or control.



--------------------------------------------------------------------------------

18. No Other Post-Employment Restrictions

There shall be no contractual, or similar, restrictions on Employee’s right to
terminate his employment with the Company, or on his post-employment activities,
other than as expressly set forth in this Agreement.

 

19. Assignability; Binding Nature

This Agreement shall inure to the benefit of, and be binding on, the parties and
each of their respective successors, heirs (in Employee’s case) and assigns. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights and obligations may be
assigned or transferred pursuant to a merger or consolidation, or the sale or
liquidation of all or substantially all of the business and assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee contractually assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement.

 

20. Tax Payments; Clawback

 

  20.1 Tax Payments. Employee hereby acknowledges and agrees that the payments
and benefits granted to him under this Agreement shall be subject to income tax
deductions and other mandatory tax deductions which the Company is required to
deduct by Law, and further represents that, except as specifically set forth in
this Agreement, nothing in this Agreement shall be construed as imposing on the
Company the obligation to pay taxes or any other obligatory payment imposed on
Employee due to any payment or benefit, other than the Company’s undertaking to
pay for the taxes related to the use of a car and phone as set forth in
Section 6.2 above.

 

  20.2 Clawback. Notwithstanding anything to the contrary herein, in the event
of a restatement of the Company’s financial statements as a result of erroneous
statements, the Employee will reimburse payments that have already been paid to
him on the basis of such erroneous financial results that were followed by a
restatement, all in accordance with the Compensation Policy and subject to Law.
By signing this Employment Agreement, Employee grants the Company a power of
attorney to deduct from the Monthly Salary and/or any payments due to the
Employee by the Company, any amounts owed by him under this section, in
accordance with Law.

Notwithstanding anything to the contrary herein, in the event that it is
discovered that the Employee engaged in conduct that resulted in a material
inaccuracy in the Company’s financial statements or caused severe financial or
reputational damage to the Company, or in the event that it is discovered that
the Employee breached his confidentiality and/or non-compete obligations to the
Company, the Company may, without limitation and in its sole discretion,
(i) terminate Employee’s employment and/or (ii) request that the Employee
reimburse any performance-based or incentive compensation paid or awarded to the
Employee and Employee hereby undertakes to reimburse the Company promptly upon
its request.



--------------------------------------------------------------------------------

21. Representations

Each party represents and warrants (a) that such party is not subject to any
contract, arrangement, agreement, policy or understanding, or to any statute,
governmental rule or regulation, that in any way limits such party’s ability to
enter into and fully perform such party’s obligations under this Agreement;
provided that the Employee acknowledges and confirms that he is aware that the
terms hereof require certain corporate approvals pursuant to Law and understands
the consequences of the failure to secure such approvals; (b) that such party is
not otherwise unable to enter into and fully perform such party’s obligations
under this Agreement; and (c) that, upon the execution and delivery of this
Agreement by both parties, this Agreement shall be such party’s valid and
binding obligation, enforceable against such party in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally. The Company represents and warrants that it is fully
authorized to enter into this Agreement (including, without limitation, the
agreements attached hereto as Annexes) and to perform its obligations under it.

 

22. Dispute Resolution

Subject to the Law, any Claim arising out of or relating to this Agreement, any
other agreement between the Company and Employee, or any termination thereof
shall be resolved by binding confidential arbitration, to be held in Israel. The
arbitration shall be conducted before a mutually appointed arbitrator and, if
necessary, an appeal-arbitrator, and if the parties in dispute shall fail to
agree upon the identity of the arbitrator(s) within 15 days of written demand,
the identity of the arbitrator(s) shall he determined by the chairman of the Bar
Association. The arbitrator’s ruling shall be subject to an appeal to an
appeal-arbitrator, in accordance with Section 2 l A to the Arbitration Law,
1968. The arbitrator and the appeal-arbitrator shall not be bound by the rules
of procedure, but shall be bound by rules of the applicable substantive law and
be required to give written grounds for his decision. This Agreement shall be
deemed to be a valid Arbitration Agreement for the purpose of the Arbitration
Law, 1968. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof

 

23. Notices

Any notice or other communication required or permitted to be delivered under
this Agreement shall be (a) in writing; (b) delivered personally, by facsimile,
by courier service or by certified or registered mail, first class postage
prepaid and return receipt requested; (c) deemed to have been received on the
date of delivery or, if so mailed, on the third business day after the mailing
thereof; and (d) addressed as follows (or to such other address as the party
entitled to notice shall hereafter designate in accordance with the terms
hereof):

If to the Company: to the Company’s headquarters, Attn: Chairman of the Board;



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Tulchinsky, Stern, Marciano, Cohen, Levitski & Co. Law Offices

4 Berkowitz Street

Tel Aviv 64238

Facsimile: +972 (3) 6075050

Attn: Menachem Tulchinsky, Adv.

If to Employee: to the last address on file with the Company.

 

24. Miscellaneous

 

  24.1 Entire Agreement. As of the Effective Date, this Agreement shall
constitute the entire agreement between the parties with respect to the subject
matter hereof, and this Agreement (including, without limitation, the agreements
attached hereto as Annexes) shall supersede all prior representations,
agreements and understandings (including any prior course of dealings), both
written and oral, between the parties with respect to the subject matter hereof

 

  24.2 Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that expressly refers to the provision
of this Agreement that is being amended and that is signed by Employee and by an
authorized officer of the Company. No waiver by either party of any breach of
any condition or provision contained in this Agreement shall be deemed a waiver
of any similar or dissimilar condition or provision at the same or any prior or
subsequent time. To be effective, any waiver must be set forth in a writing
signed by the waiving party and must specifically refer to the condition(s) or
provision(s) of this Agreement being waived.

 

  24.3 Inconsistencies. Subject to the Law and Section 1.8, In the event of any
inconsistency between any provision of this Agreement and any provision of any
applicable plan, program, agreement, corporate governance document or
arrangement of the Company or its affiliates, the provisions of this Agreement
shall control unless Employee and the Company otherwise agree in a writing that
expressly refers to the provision of this Agreement whose control they are
waiving.

 

  24.4 Headings. The headings of the sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

 

  24.5 Survivorship. The provisions of this Agreement that are intended to
survive the termination of this Agreement shall survive such termination in
accordance with their applicable terms.

 

  24.6

Governing Law; Severability. This Agreement will he governed by the laws of the
State of Israel, without regard to its conflict of laws rules. Whenever
possible, each provision or portion of any provision of this Agreement will be
interpreted in such manner as to be effective and valid under Law but the
invalidity or unenforceability of any provision or portion of any provision of
this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of



--------------------------------------------------------------------------------

  this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. In addition, should a court or arbitrator determine that any
provision or portion of any provision of this Agreement, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

 

  24.7 No Mitigation/No Offset. Employee shall be under no obligation to seek
other employment or to otherwise mitigate the obligations of the Company under
this Agreement, and there shall be no offset against amounts or benefits due to
Employee under this Agreement or otherwise on account of any claim (other than
any preexisting debts then due in accordance with their terms) the Company or
its affiliates may have against him or any remuneration or other benefit earned
or received by Employee after such termination.

 

  24.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile shall be effective for all purposes.

 

  24.9 Board Approvals. Any reference made in this Agreement to an approval
required of the Board or a committee of the Board shall also include any
approval of the Board or any committee of the Board as may be required by Law,
the Compensation Policy or the Company’s corporate documents.

— Signature page follows —



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts as of the Effective Date.

 

TEVA PHARMACEUTICAL INDUSTRIES LTD   /s/ Dr. Sol J. Barer By:   Dr. Sol J. Barer
Title:   Chairman of the Board   /s/ Jean-Michel Halfon By:   Jean-Michel Halfon
Title:   Chairman of the Compensation Committee

 

EMPLOYEE /s/ Prof. Yitzhak Peterburg Name: Prof. Yitzhak Peterburg